Case 19-00252-JJG-13      Doc 76 Filed 12/23/20 EOD 12/23/20 09:02:28           Pg 1 of 3
                         SO ORDERED: December 23, 2020.




                         ______________________________
                         Jeffrey J. Graham
                         United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                                 )
Johnny Darrell Lorick,                                 )      CASE #: 19-00252-JJG-13
       Debtor.                                         )

 ORDER GRANTING MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS
                     UNDER 11 U.S.C. § 363(f)

      THIS MATTER comes before the Court on the Motion to Sell Property Free and

Clear of Liens under 11 U.S.C. § 363(f) filed by Johnny Darrell Lorick (“Debtor”) on

December 15, 2020 (Docket No. 69) (the “Motion”). The Court, having reviewed the

Motion, having noted that no objection to the Motion was timely filed, and being

otherwise duly advised, now GRANTS the Motion.
Case 19-00252-JJG-13        Doc 76   Filed 12/23/20    EOD 12/23/20 09:02:28       Pg 2 of 3




       1.     Debtor may sell the real property commonly known as 6445 Harrison

Ridge Boulevard, Indianapolis, IN 46236, free and clear of liens and encumbrances, to

Juliet Jackson pursuant to the terms set forth in the Debtor’s Motion and related

Purchase Agreement, and any addendums thereto, which was attached as Exhibit “A”

to Debtor’s Motion.

       2.     Pursuant to 11 U.S.C. § 363(f), said sale shall be free and clear of any

interest in such property of an entity other than the estate, with interests in such

property to attach to the proceeds of sale.

       3.     Debtor is authorized to sign, execute, and deliver such documents as are

necessary to effectuate the sale.

       4.     From the proceeds of sale, the following payments are authorized to be

made at closing:

                 a.   The amount necessary to satisfy in full the claim of Colonial

      Savings, F.A., as secured by a first mortgage on the property;

                 b.   The amount necessary to satisfy in full the claim of Eagles Nest

      Homeowners Association, Inc., as secured by a statutory lien on the property;

                 c.   All county taxes, sewage assessments, and special assessments

      constituting a lien against the subject real estate; and

                 d.   Ordinary and necessary expenses of closing.

       5.     The commission of 7.0% of the sales price payable to James Gilday -

Keller Williams – Indianapolis/Carmel shall be requested separately through a fee

application, to be filed by Debtor’s counsel, on behalf of the realtor James Gilday -

Keller Williams – Indianapolis/Carmel. Prior to an Order Granting Fee Application being
Case 19-00252-JJG-13      Doc 76    Filed 12/23/20   EOD 12/23/20 09:02:28      Pg 3 of 3




signed, any money owed for realtor compensation shall be held in escrow pending

Court approval.

      6.     Debtor shall be permitted to retain any net proceeds from the sale of the

real property up to the claimed exemption amount of $19,300.00. To the extent that

there are net proceeds exceeding $19,300.00, the closing agent of the proposed

transaction shall remit said excess proceeds payable to Ann M. DeLaney, Chapter 13

Trustee, PO Box 250, Memphis, TN 38101-0250. The above-captioned case number

shall be included on the payment remitted to Ann M. DeLaney, Chapter 13 Trustee.

      7.     Once the proposed transaction is completed, the Debtor shall provide a

closing statement to the Chapter 13 Trustee and Debtor’s counsel within 10 days of the

closing of the transaction. Pursuant to Fed. R. Bankr. P. 6004(f)(1) and S.D. Ind. L.B.R.

B-6004-2(e), a Report of Sale shall be filed by Debtor’s counsel within 14 days after the

sale has closed.

      IT IS SO ORDERED.

                                          ###
